J-S56025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL A. KONETSCO

                            Appellant                  No. 985 MDA 2015


           Appeal from the Judgment of Sentence November 25, 2014
             In the Court of Common Pleas of Cumberland County
                 Criminal Division at No(s): CP-21-CR-46-2014


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                       FILED AUGUST 19, 2016

        Appellant, Michael A. Konetsco, appeals pro se from the judgment of

sentence entered on November 25, 2014. After reviewing the certified

record, we conclude that we lack jurisdiction over this appeal, and therefore

quash. We note, however, that Konetsco’s motion for dismissal of appellate

counsel alleged sufficient facts to establish a prima facie case that counsel

abandoned him during his direct appeal period. See Commonwealth v.

Lantzy, 736 A.2d 564, 572 (Pa. 1999). As such, we direct the trial court to

treat Konetsco’s motion as a petition under the Post Conviction Relief Act

(“PCRA”).


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S56025-16


       As noted above, sentence was entered against Konetsco on November

25, 2014. His counseled post-sentence motions were denied on December 3,

2014. Counsel has not filed a document since. On April 28, 2015, Konetsco

filed a motion to proceed pro se. Prior to the hearing on his motion,

Konetsco filed this appeal. The trial court subsequently held a Grazier1

hearing, at which counsel did not appear, and permitted Konetsco to proceed

pro se.

       Konetsco neither asked for or received nunc pro tunc relief, and thus,

this appeal is untimely. See Commonwealth v. Capaldi, 112 A.3d 1242,

1244-1245 (Pa. Super. 2015). Whether counsel abandoned Konetsco or not,

we lack jurisdiction to hear an appeal from a judgment of sentence filed

more than 30 days after post-sentence motions were denied. See Pa.R.A.P.

903(a); Pa.R.Crim.P. 720(A)(2)(a); Capaldi.

       We furthermore note that under Commonwealth v. Brown, 943 A.2d

264 (Pa. 2008), any PCRA petition Konetsco might file seeking restoration of

his direct appeal rights would likely be considered untimely. Since Konetsco’s

motion for dismissal of appellate counsel contained allegations that counsel

abandoned him, we direct the trial court to treat that motion as a first

petition under the PCRA.



____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).



                                           -2-
J-S56025-16


     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




                          -3-